Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
Election of Species
Claims are generic to the following disclosed patentably distinct species, a compound represented by a general formula I (claims 1-7), the corresponding use thereof said compound in a LC medium (claims 8-13) and in a device (claim 14), as well as the corresponding use thereof said LC medium in a device (claim 15) and in a window (claim 16), characterized in that the substituents in the compound of formula I are as follows:
(a) W11 selected from ONE of O, S, or Se,
(b) W12 selected from ONE of O, S, or Se,
(c) 
    PNG
    media_image1.png
    50
    96
    media_image1.png
    Greyscale
selected from ONE of

              
    PNG
    media_image2.png
    428
    540
    media_image2.png
    Greyscale
            
    PNG
    media_image3.png
    305
    479
    media_image3.png
    Greyscale

(d) R11 selected from ONE of H, F, straight-chain orbranched alkyl having 1 to 25 C atoms, in which, in addition,one or more non-adjacent CH2 groups may each be replaced,independently of one another, by -C(Rz)=C(Rz)-, -C=C-,-N(Rz)-, -O-, -S-, -CO-, -CO-O-, -O-CO- or -O-CO-O- in such a way that O and/or Satoms are not linked directly to one another, and in which, inaddition, one or more H atoms may be replaced by F, Cl, Br, Ior CN,
(e) R12 selected from ONE of H, F, straight-chain orbranched alkyl having 1 to 25 C atoms, in which, in addition,one or more non-adjacent CH2 groups may each be replaced,independently of one another, by -C(Rz)=C(Rz)-, -C=C-,-N(Rz)-, -O-, -S-, -CO-, -CO-O-, -O-CO- or -O-CO-O- in such a way that O and/or Satoms are not linked directly to one another, and in which, inaddition, one or more H atoms may be replaced by F, Cl, Br, Ior CN,
(f) Rz selected from ONE of H, halogen, straight-chain, branched or cyclic alkyl having 1 to 25C atoms, in which, in addition, one or more non-adjacent CH2 groups may be replaced by -O-, -S-, -CO-, -CO-O-, -O-CO- or -O-CO-O- in such a way that O and/or S atoms are not linked directly to one another, and in which, in addition, one or more H atoms may be replaced by F or Cl,
(g) A11 selected from ONE of an aryl or heteroaryl group, which may be substituted by one or more radicals L,
(h) A12 selected from ONE of an aryl or heteroaryl group, which may be substituted by one or more radicals L,
(i) A21 selected from ONE of A11 or a cyclic alkyl group having 3 to 10 C atoms, in which 1 to 4 CH groups may be replaced by O in such a way that no two O atoms are adjacent,
(j) A22 selected from ONE of A11 or a cyclic alkyl group having 3 to 10 C atoms, in which 1 to 4 CH groups may be replaced by O in such a way that no two O atoms are adjacent,
(k) L selected from ONE of OH, CH22OH, F, Cl, Br, I, -CN, -NO2, SF5, -NCO, -NCS, -OCN, - SCN, -C(=O)N(Rz)2, -C(=O)Rz-, -N(Rz)2-, optionally substituted silyl, optionally substituted aryl having 6 to 20 C atoms, or straight-chain or branched alkyl, alkoxy, alkylcarbony], alkoxycarbonyl, alkylcarbonyloxy or alkoxycarbonyloxy having 1 to 25 C atoms, in which, in addition, one or more H atoms may be replaced by F or Cl, an aryl or heteroaryl group, which may be substituted by one or more radicals L, and alternatively two adjacent groups L together also denote a straight-chain or branched alkylene group having 2 to 10 C atoms, in which one, several or all H atoms may be replaced by F and in which one or more -CH2CH2- groups can be replaced by -CH=CH-,
(l) Z10 selected from ONE of a single bond, -N=N-, -CH=N-, -N=CH-, -N=N(O)-,-N(O)=N-, -CRx1=CRx2-, -(CRx1=CRx2)2- , -C=C-, -C(=O)-, -CH=CH-C(=0)-, -C(=O)-CH=CH-, -CH=CH-COO- or -OCO-CH=CH-,
(m) Z11 selected from ONE of a single bond, -N=N-, -CH=N-, -N=CH-, -N=N(O)-,-N(O)=N-, -CRx1=CRx2-, -(CRx1=CRx2)2- , -C=C-, -C(=O)-, -CH=CH-C(=0)-, -C(=O)-CH=CH-, -CH=CH-COO- or -OCO-CH=CH-,
(n) Z12 selected from ONE of a single bond, -N=N-, -CH=N-, -N=CH-, -N=N(O)-,-N(O)=N-, -CRx1=CRx2-, -(CRx1=CRx2)2- , -C=C-, -C(=O)-, -CH=CH-C(=0)-, -C(=O)-CH=CH-, -CH=CH-COO- or -OCO-CH=CH-,
(o) Z21 selected from ONE of Z10, -O-, -S-, -CRy1Ry2- , -CF20-, -OCF2-, -C(O)-O-, -O-C(O)-, -O-C(O)-O-, -OCH2-, -CH20-, -SCH2-, -CH2S-, -CF2S-, -SCF2-, -(CH2)n1-, -CF2CH2-, -CH2CF2-, or -(CF2)n1-,
(p) Z22 selected from ONE of Z10, -O-, -S-, -CRy1Ry2- , -CF20-, -OCF2-, -C(O)-O-, -O-C(O)-, -O-C(O)-O-, -OCH2-, -CH20-, -SCH2-, -CH2S-, -CF2S-, -SCF2-, -(CH2)n1-, -CF2CH2-, -CH2CF2-, or -(CF2)n1-,
(q) Rx1 selected from ONE of H, F, Cl, CN or alkyl having 1-12 C atoms,
(r) Rx2 selected from ONE of H, F, Cl, CN or alkyl having 1-12 C atoms,
(s) Ry1 selected from ONE of H or alkyl having 1-12 C atoms,
(t) Ry2 selected from ONE of H or alkyl having 1-12 C atoms,
(u) Rx11 selected from ONE of H, F, Cl, CN, alkyl, alkenyl, alkoxy or alkenyloxy having 1-12 C atoms,
(v) Rx12 selected from ONE of H, F, Cl, CN, alkyl, alkenyl, alkoxy or alkenyloxy having 1-12 C atoms,
(w) Rx13 selected from ONE of H, F, Cl, CN, alkyl, alkenyl, alkoxy or alkenyloxy having 1-12 C atoms,
(x) Rx14 selected from ONE of H, F, Cl, CN, alkyl, alkenyl, alkoxy or alkenyloxy having 1-12 C atoms,
(y) r is selected from ONE of 0, 1, or 2,
(z) t is selected from ONE of 0, 1, or 2,
(aa) s is selected from ONE of 0, or 1, and
(ab) n1 is selected from ONE of 1, 2, 3, or 4.

Applicant is advised that the reply to this requirement to be complete must include ONE of EACH of the aforementioned (a) through (ab) in the preceding paragraph 2.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to John Sopp on 25 May 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722